          Case 8:21-bk-10513-ES                   Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14                                       Desc
                                                   Main Document    Page 1 of 21

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
Leonard M. Shulman – Bar No. 126349
Melissa Davis Lowe – Bar No. 245521
SHULMAN BASTIAN FRIEDMAN & BUI LLP
100 Spectrum Center Drive, Suite 600
Irvine, California 92618
Telephone: (949) 340-3400
Facsimile: (949) 340-3000
Email: lshulman@shulmanbastian.com
        mlowe@shulmanbastian.com




      Debtor(s) appearing without an attorney
      Attorney for: Karl T. Anderson, Chapter 7 Trustee

                                        UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISIONDIVISION

 In re:                                                                      CASE NO.: 8:21-bk-10513-ES
                                                                             CHAPTER: 7
ROSA A. FRIDMAN,

                                                                                        NOTICE OF OPPORTUNITY TO
                                                                                      REQUEST A HEARING ON MOTION

                                                                                                      [LBR 9013-1(o)]


                                                                                          [No hearing unless requested in writing]
                                                              Debtor(s).

TO THE U.S. TRUSTEE AND ALL PARTIES ENTITLED TO NOTICE, PLEASE TAKE NOTICE THAT:

               Karl T. Anderson, Chapter 7 Trustee
1. Movant(s) ____________________________________________________________________________________,
                                                   Chapter 7 Trustee's Application to Employ Shulman Bastian
   filed a motion or application (Motion) entitled _________________________________________________________
   Friedman & Bui LLP as General Counsel
   _____________________________________________________________________________________________.

2. Movant(s) is requesting that the court grant the Motion without a hearing as provided for in LBR 9013-1(o), unless a
   party in interest timely files and serves a written opposition to the Motion and requests a hearing.

3. The Motion is based upon the legal and factual grounds set forth in the Motion. (Check appropriate box below):
          The full Motion is attached to this notice; or
          The full Motion was filed with the court as docket entry # _____, and a detailed description of the relief sought is
          attached to this notice.

4. DEADLINE FOR FILING AND SERVING OPPOSITION PAPERS AND REQUEST FOR A HEARING: Pursuant to
   LBR 9013-1(o), any party who opposes the Motion may request a hearing on the Motion. The deadline to file and serve
   a written opposition and request for a hearing is 14 days after the date of service of this notice, plus 3 additional days if
   you were served by mail or pursuant to F.R.Civ.P. 5(b)(2)(D) or (F).


          This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 1               F 9013-1.2.OPPORTUNITY.HEARING.NOTICE
        Case 8:21-bk-10513-ES                    Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14                                       Desc
                                                  Main Document    Page 2 of 21

    a. If you timely file and serve a written opposition and request for a hearing, movant will file and serve a notice of
       hearing at least 14 days in advance of the hearing. [LBR 9013-1(o)(4)]

    b. If you fail to comply with this deadline:

        (1) Movant will file a declaration to indicate: (1) the Motion was properly served, (2) the response period elapsed,
            and (3) no party filed and served a written opposition and request for a hearing within 14 days after the date
            of service of the notice [LBR 9013-1(o)(3)];
        (2) Movant will lodge an order that the court may use to grant the Motion; and
        (3) The court may treat your failure as a waiver of your right to oppose the Motion and may grant the Motion
            without further hearing and notice. [LBR 9013-1(h)]




                                                                      Respectfully submitted,



Date: 05/28/2021                                                      /s/ Melissa Davis Lowe                                             .
                                                                      Signature of Movant or attorney for Movant

                                                                      Melissa Davis Lowe                                                 .
                                                                      Printed name of Movant or attorney for Movant




         This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 2               F 9013-1.2.OPPORTUNITY.HEARING.NOTICE
                   Case 8:21-bk-10513-ES                 Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14           Desc
                                                          Main Document    Page 3 of 21



                       1 Leonard M. Shulman – Bar No. 126349
                         Melissa Davis Lowe – Bar No. 245521
                       2 SHULMAN BASTIAN FRIEDMAN & BUI LLP
                         100 Spectrum Center Drive, Suite 600
                       3 Irvine, California 92618
                         Telephone:      (949) 340-3400
                       4 Facsimile:      (949) 340-3000
                         Email:          lshulman@shulmanbastian.com
                       5                 mlowe@shulmanbastian.com

                       6 Proposed Attorneys for Karl T. Anderson,
                         Chapter 7 Trustee
                       7

                       8                                  UNITED STATES BANKRUPTCY COURT

                       9                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                     10

                     11      In re                                        Case No. 8:21-bk-10513-ES

                     12      ROSA M. FRIDMAN,                             Chapter 7

                     13      Debtor.                                      CHAPTER 7 TRUSTEE’S APPLICATION TO
                                                                          EMPLOY SHULMAN BASTIAN FRIEDMAN
                     14                                                   & BUI LLP AS GENERAL COUNSEL;
                                                                          DECLARATION OF LEONARD M. SHULMAN
                     15                                                   IN SUPPORT THEREOF

                     16                                                   [No Hearing Set Pursuant to Local Bankruptcy Rule
                                                                          2014-1(b)]
                     17

                     18 TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY JUDGE,

                     19 THE OFFICE OF THE UNITED STATES TRUSTEE AND ALL INTERESTED PARTIES:

                     20              Karl T. Anderson (“Trustee”), the duly appointed, qualified and acting Chapter 7 trustee for
                     21 the bankruptcy estate (“Estate”) of Rosa M. Fridman (“Debtor”), brings this Application for an order

                     22 authorizing the employment of Shulman Bastian Friedman & Bui LLP (“Firm”) as general counsel

                     23 in this bankruptcy case effective as of April 27, 2021. In support thereof, the Trustee respectfully

                     24 represents as follows:

                     25                                     I.    NEED FOR LEGAL COUNSEL
                     26              The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on February
                     27 26, 2021 (“Petition Date”). Thomas Casey was appointed as the interim Chapter 7 trustee. At the

                     28 initial Section 341(a) Meeting of Creditors held on April 5, 2021, a creditor appeared and called for
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
                                                                              1
        Suite 600           Employ App SBF&B (Fridman)
    Irvine, CA 92618        6371-000
                   Case 8:21-bk-10513-ES                 Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14               Desc
                                                          Main Document    Page 4 of 21



                       1 the election of a different Chapter 7 trustee. On May 3, 2021, Karl T. Anderson was appointed as

                       2 the Chapter 7 trustee.

                       3             The continued Section 341(a) Meeting of Creditors is currently scheduled for June 29, 2021.

                       4             The deadline for the filing of proofs of claim in the case is August 23, 2021. As of the date

                       5 of the filing of this Application, one general unsecured claim has been filed in the amount of

                       6 $1,000,000.00. The Debtor’s Schedules indicate there are secured claims of $2,670,810.80, priority

                       7 claims of $0.00, and general unsecured claims of $100,315.81.

                       8             Based on the Trustee’s initial investigation into this case, he anticipates that after liquidating

                       9 available assets, there may be a meaningful distribution to unsecured creditors.                 In order to

                     10 accomplish this, however, the Trustee has determined that there is a need to retain counsel to advise

                     11 the Trustee on various matters affecting the recovery and liquidation of potential assets based on the

                     12 following:

                     13              •        On her Schedule A/B filed on the Petition Date (docket number 1), the Debtor lists a
                     14 “tenants in common” ownership interest in a condominium located at 16542 Blackbeard Lane, Unit

                     15 304, Huntington Beach, California 92649 (“Property”). The Debtor valued the Property at

                     16 $337,687.00 and valued her interest at $230,640.22. On her Schedule D, the Debtor listed seven

                     17 judgment liens in favor of Karl Avetoom in the amount of $2,670,810.80 (the “Avetoom Liens”).

                     18 On her Schedule C, the Debtor claimed an exemption against the Property under C.C.P. §

                     19 704.730(a)(2) in the amount of $600,000.00 (“Homestead Exemption”). Pursuant to Court Order

                     20 entered April 28, 2021, the Avetoom Liens were avoided and no longer encumber the Property. Mr.

                     21 Avetoom and the Debtor have been embroiled in litigation for over ten years. As reflected in the

                     22 Debtor’s Statement of Financial Affairs, there is litigation pending in the Orange County Superior

                     23 Court captioned, Avetoom v. Fridman, Case No. 30-2015-00820760.

                     24              •        The Trustee has learned that in May 2013, the Debtor and her now-deceased husband,
                     25 Moisey Fridman, and her son, Alex Fridman, took title to the Property as follows: “Moisy Fridman

                     26 and Rosa Fridman, Husband and Wife as to an undivided 68.3% interest and Alex Fridman, a Single

                     27 Man as to an undivided 31.7% interest, all as Tenants in Common” (the “Transfer”).

                     28 ///
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
                                                                                2
        Suite 600           Employ App SBF&B (Fridman)
    Irvine, CA 92618        6371-000
                   Case 8:21-bk-10513-ES                 Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14                Desc
                                                          Main Document    Page 5 of 21



                       1             The Trustee needs assistance with legal matters related to the Property and the Transfer

                       2 which may include (i) investigating the Transfer, and possibly other transfers of assets, to determine

                       3 if the transfer(s) is/are avoidable and recoverable by the Trustee under his avoidance powers under

                       4 the Bankruptcy Code; (ii) if deemed appropriate, commencing an adversary proceeding to seek

                       5 recovery of the Transfer, any additional improper transfers, declaratory relief and/or recovery of

                       6 assets of the Estate; (iii) investigating the potential equity in the Property for benefit of the Estate

                       7 and its creditors; (iv) analyzing potential objections to the Homestead Exemption in the Property;

                       8 and (v) if necessary, the Trustee may need assistance in the sale of the Property. The sale of the

                       9 Property will likely not be a simple or “routine” sale as the Property is occupied by the Debtor and

                     10 the Trustee may need assistance to seek turnover of the Property to the Estate. Furthermore, based

                     11 on the Trustee’s information and experience, it is possible the Debtor (or any non-debtor occupants)

                     12 may oppose the sale of the Property and/or reach an agreement with the Trustee regarding the

                     13 Property, all of which the Trustee will need legal assistance with related to negotiations, preparation

                     14 of transactional documents and obtaining Court approval(s).

                     15              For obvious reasons, the Trustee is not able to disclose in this Application all possible

                     16 circumstances that can develop in a case, what he believes are all the potential assets or his entire

                     17 case strategy. However, based upon the foregoing, and in order to assist the Trustee in the

                     18 administration of the Chapter 7 case, the Trustee seeks to employ the Firm as his general counsel at

                     19 the Firm’s hourly billing rates, which may be subject to adjustment from time to time, plus costs.

                     20 The Trustee believes that employment of the Firm will be in the best interest of the Estate.

                     21            II.       PROPOSED EMPLOYMENT AND QUALIFICATIONS OF THE FIRM

                     22 A.           Services to be Performed
                     23              The Trustee seeks to employ the Firm as general counsel to render, among others, the
                     24 following types of professional services:

                     25              •        Consult with the Trustee concerning legal issues impacting the administration of the
                     26 bankruptcy case.

                     27              •        Investigate the acts, conduct, assets, liabilities and financial condition of the Debtor,
                     28 and any other matters relevant to the case or the preservation of assets for the benefit of creditors.
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
                                                                                 3
        Suite 600           Employ App SBF&B (Fridman)
    Irvine, CA 92618        6371-000
                   Case 8:21-bk-10513-ES                 Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14               Desc
                                                          Main Document    Page 6 of 21



                       1             •        Investigate the Transfer and the Debtor’s interest in the Property.
                       2             •        Assist the Trustee in the liquidation of assets of the Estate and the preparation of any
                       3 documents and pleadings necessary to recover, sell, and otherwise liquidate the assets. The

                       4 liquidation of assets of the Estate may include: (i) investigation of real and personal property assets,

                       5 including the Property or assets which the Debtor may have not disclosed, if any, (ii) negotiations

                       6 with potential buyers, (iii) preparation of sale transactional documents and/or (iv) bringing motions

                       7 for turnover of financial records and/or real property records of the Debtor and/or non-debtor third

                       8 parties and a motion for turnover of the real and/or personal property assets.

                       9             •        Legal services with respect to preparation of agreements and pleadings seeking Court
                     10 approval for any settlements.

                     11              •        Assist the Trustee in the investigation and collection of potential monies owed to the
                     12 Estate and if necessary, file complaints to commence adversary proceedings to recover on the

                     13 amounts owed the Estate.

                     14              •        Legal analysis and if appropriate, object to the Homestead Exemption and/or any
                     15 exemptions in Estate assets and/or amended exemptions claims.

                     16              •        If necessary, conduct examinations of witnesses, claimants, or adverse parties and to
                     17 prepare and assist in the preparation of reports, accounts and pleadings related to this Chapter 7

                     18 case.

                     19              •        If necessary, investigate any and all claims and causes of action to object or revoke
                     20 the Debtor’s discharge, and if sufficient cause exists, commence and prosecute to judgment an

                     21 adversary proceeding to object to or revoke the Debtor’s discharge.

                     22              •        Investigate any and all claims and causes of action which constitute property of the
                     23 Estate, including but not limited to, any claims under Bankruptcy Code Section 363(h), the Estate’s

                     24 claims arising under any of Sections 542, 543, 544, 545, 546, 547, 548, 549 and 550 of the

                     25 Bankruptcy Code, any actions based on applicable non-bankruptcy law that may be incorporated or

                     26 brought under the foregoing sections of the Bankruptcy Code, or any other similar action or

                     27 proceeding filed to recover property for or on behalf of the Estate or to avoid a lien or transfer

                     28 (“Litigation Claims”).
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
                                                                                 4
        Suite 600           Employ App SBF&B (Fridman)
    Irvine, CA 92618        6371-000
                   Case 8:21-bk-10513-ES                 Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14               Desc
                                                          Main Document    Page 7 of 21



                       1             •        Prosecute any Litigation Claims lawsuit to a judgment in an appropriate trial court.
                       2             •        Analyze settlement of Litigation Claims and conduct possible settlement
                       3 negotiations.

                       4             •        Oppose any motion for new trial brought in the Litigation Claims lawsuit.
                       5             •        Review of extraordinary claims filed against the Estate and, if necessary, bring action
                       6 to object to certain claims if there is sufficient cause. The Firm will review claims filed against the

                       7 Estate and, if necessary, bring actions to object to certain “legally sophisticated” claims if there is

                       8 sufficient cause; all other “routine” claims will be analyzed by the Trustee’s administrator.

                       9             •        Perform any and all other legal services incident and necessary to preserve assets for
                     10 the benefit of the Estate and its creditors.

                     11              The Trustee may be filing applications for authority to employ a real estate broker or an
                     12 accountant for this case. The services to be rendered by the Firm will not duplicate the services

                     13 rendered by any other professionals employed in the case.

                     14              In summary, the Firm will provide the Trustee with the legal expertise the Trustee needs in
                     15 his fiduciary duties to the Estate under the Bankruptcy Code to collect and reduce to money assets

                     16 of the Estate to pay creditors.

                     17 B.           Qualifications of the Firm
                     18              The Trustee believes the Firm is well qualified to render the foregoing services. The Firm
                     19 is comprised of attorneys who are experienced in insolvency, bankruptcy and corporate

                     20 reorganization as well as the legal matters of the type that may need to be pursued in this case. The

                     21 Firm has extensive experience in debtor/creditor matters, including the representation of trustees

                     22 that appear in bankruptcy cases. In summary, the members of the Firm have practiced in the

                     23 Bankruptcy Court for many years, and the Firm has handled virtually every type of matter that can

                     24 arise in the context of a bankruptcy case and is well able to perform the legal services required in

                     25 this case.

                     26              All attorneys comprising or associated with the Firm who will appear in this case are duly
                     27 admitted to practice law in the courts of the State of California and in the United States District

                     28 Court for the Central District of California. A biography of each professional of the Firm, along
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
                                                                                 5
        Suite 600           Employ App SBF&B (Fridman)
    Irvine, CA 92618        6371-000
                   Case 8:21-bk-10513-ES                 Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14           Desc
                                                          Main Document    Page 8 of 21



                       1 with the Firm’s current hourly billing rates is attached as Exhibit 1 to the Declaration of Leonard

                       2 M. Shulman and incorporated here by this reference. The Firm and each of the members, associates,

                       3 and paralegals who will work on this case are familiar with the Bankruptcy Code, the Federal Rules

                       4 of Bankruptcy Procedure, and the Local Bankruptcy Rules.

                       5                                  III.   THE FIRM IS “DISINTERESTED”

                       6             Other than the Firm representing the Trustee in other non-related bankruptcy cases and the

                       7 Trustee being professionally associated with the Firm, to the best of the Firm’s knowledge after full

                       8 investigation, neither the Firm, nor any of the attorneys comprising or employed by it, has a

                       9 business, professional, or other connection with the Debtor, her creditors, any other party in interest,

                     10 their respective attorneys and accountants, the United States trustee, or any person employed in the

                     11 Office of the United States Trustee. To the best of the Firm’s knowledge after full investigation,

                     12 none of the attorneys comprising or employed by the Firm are related to any judge of the United

                     13 States Bankruptcy Court for the Central District of California, to the United States Trustee, or any

                     14 employee of the United States Trustee, except that Lynda T. Bui, who is a non-equity partner of the

                     15 Firm, is a member of the Chapter 7 Bankruptcy Trustee panel for the Central District of California

                     16 appointed and supervised by the Office of the United States Trustee.

                     17              The Firm is a “disinterested person” within the meaning of Bankruptcy Code Section 101(14)

                     18 and represents no interest which would be adverse to the Debtor, the Estate, creditors, or any party

                     19 in interest in this proceeding. As of the Petition Date, the Firm was not a creditor of the Estate.

                     20                                    IV.   COMPENSATION OF THE FIRM

                     21              The Firm has received no retainer for the services to be performed. There is no oral or
                     22 written employment agreement, except an agreement that the Firm will accept as compensation such

                     23 sum as the Court may deem reasonable, and the only source of payment will be from property of

                     24 the Estate as authorized by the Court.

                     25              The Firm understands the provisions of Bankruptcy Code Sections 327, 330 and 331 which
                     26 require, among other things, Court approval of the Trustee’s employment of the Firm as general

                     27 counsel and of all legal fees and reimbursement of expenses that the Firm will receive from the

                     28 Estate.
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
                                                                             6
        Suite 600           Employ App SBF&B (Fridman)
    Irvine, CA 92618        6371-000
Case 8:21-bk-10513-ES   Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14   Desc
                         Main Document    Page 9 of 21
                   Case 8:21-bk-10513-ES                 Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14              Desc
                                                         Main Document    Page 10 of 21



                       1                                 DECLARATION OF LEONARD M. SHULMAN

                       2             I, Leonard M. Shulman, declare and state as follows:

                       3             1.       The matters stated here are true and correct and within my personal knowledge. If

                       4 called as a witness, I could and would competently testify thereto. I am the managing partner of

                       5 Shulman Bastian Friedman & Bui LLP (“Firm”) and am authorized to and make this declaration on

                       6 its behalf. I am admitted to practice before this Court.

                       7             2.       I make this Declaration in support of the Chapter 7 Trustee’s Application for Order

                       8 Authorizing Employment of Shulman Bastian Friedman & Bui LLP as General Counsel

                       9 (“Application”) filed by Karl T. Anderson (“Trustee”), the Chapter 7 trustee for the bankruptcy

                     10 estate (“Estate”) In re Rosa A. Fridman (“Debtor”), Case No. 8:21-bk-10513-ES.

                     11              3.       Attached here as Exhibit 1 and incorporated here by reference is a brief biography

                     12 of each of the professionals employed by the Firm and the Firm’s current hourly billing rates.

                     13              4.       The Firm is comprised of attorneys who are experienced in insolvency, bankruptcy

                     14 and corporate reorganization as well as litigation matters of the type that may need to be pursued in

                     15 this case.         Furthermore, the Firm is experienced in debtor/creditor matters, including the

                     16 representation of trustees that appear in bankruptcy cases. The members of the Firm have practiced

                     17 in the Bankruptcy Court for many years, and the Firm has handled virtually every type of matter

                     18 that can arise in the context of a bankruptcy case and is well able to perform the legal services

                     19 required in this case.

                     20              5.       All attorneys comprising or associated with the Firm who will appear in this case are

                     21 duly admitted to practice law in the courts of the State of California and in the United States District

                     22 Court for the Central District of California.

                     23              6.       The members of the Firm are familiar with the Bankruptcy Code, the Federal Rules

                     24 of Bankruptcy Procedure and the Local Bankruptcy Rules, and shall comply with them during the

                     25 administration of this case.

                     26              7.       To the best of my knowledge after full investigation, other than the Firm representing

                     27 the Trustee in other non-related bankruptcy cases, the Firm has no business, professional, or other

                     28 connection with the Debtor, her creditors, any other party in interest, their respective attorneys and
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
                                                                                8
        Suite 600           Employ App SBF&B (Fridman)
    Irvine, CA 92618        6371-000
                   Case 8:21-bk-10513-ES                 Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14             Desc
                                                         Main Document    Page 11 of 21



                       1 accountants, the United States trustee, or any person employed in the Office of the United States

                       2 Trustee, except that Lynda T. Bui, a non-equity partner of the Firm, is a member of the Chapter 7

                       3 Bankruptcy Trustee panel for the Central District of California appointed and supervised by the

                       4 Office of the United States Trustee.

                       5             8.       To the best of my knowledge after full investigation, none of the attorneys

                       6 comprising or employed by the Firm are related to any judge of the United States Bankruptcy Court

                       7 for the Central District of California, the United States Trustee, or any person currently employed

                       8 in the Office of the United States Trustee.

                       9             9.       To the best of my knowledge after full investigation, the Firm is both disinterested

                     10 as that term is defined in Bankruptcy Code Section 101(14) and represents no interest which would

                     11 be adverse to the Debtor, this Estate, creditors of the Estate or any party in interest in this proceeding.

                     12              10.      The Firm has no pre-petition claim against the Estate.

                     13              11.      The Firm has received no retainer for the services to be performed during the Chapter

                     14 7 case. There is no oral or written employment agreement, except an agreement that the Firm will

                     15 accept as compensation such sum as the Court may deem reasonable, and the only source of payment

                     16 will be from property of the Estate as authorized by the Court.

                     17              12.      The Firm understands the provisions of Bankruptcy Code Sections 327, 330 and 331

                     18 which require, among other things, Court approval of the Trustee’s employment of the Firm as

                     19 general counsel and of all legal fees and reimbursement of expenses that the Firm will receive from

                     20 the Estate.

                     21 ///

                     22 ///

                     23 ///

                     24

                     25

                     26

                     27

                     28
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
                                                                                9
        Suite 600           Employ App SBF&B (Fridman)
    Irvine, CA 92618        6371-000
                   Case 8:21-bk-10513-ES                 Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14         Desc
                                                         Main Document    Page 12 of 21



                       1             13.      The Firm has agreed to be employed and compensated subject to the provisions of

                       2 Bankruptcy Code Section 330. In compliance with Sections 330 and 331 of the Bankruptcy Code,

                       3 the Firm intends to file applications for allowance of fees and reimbursement of costs as and when

                       4 appropriate. The Firm has not shared or agreed to share any compensation to be received by it in

                       5 this case with any other person, except as among partners of the Firm.

                       6             I declare under penalty of perjury under the laws of the United States of America that the

                       7 foregoing is true and correct.

                       8             Executed on May 28, 2021, at Irvine, California.

                       9

                     10

                     11
                                                                          Leonard M. Shulman
                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
                                                                             10
        Suite 600           Employ App SBF&B (Fridman)
    Irvine, CA 92618        6371-000
Case 8:21-bk-10513-ES   Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14   Desc
                        Main Document    Page 13 of 21




                                    Exhibit 1
                                Firm Resume
         Case 8:21-bk-10513-ES               Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14                           Desc
                                             Main Document    Page 14 of 21



                                    SHULMAN BASTIAN FRIEDMAN & BUI LLP
PARTNERS

SHULMAN, LEONARD M., born Los Angeles, California, June 1, 1961; Admitted to bar, 1986, California, U.S. District Court,
Central, Eastern, Northern and Southern Districts of California. Education: University of California at San Diego (B.A. Magna Cum
Laude, 1983); University of San Diego (J.D. 1986). Regent Scholar. Member: 1984-1986 and Comments Editor, 1985-1986, University
of San Diego Law Review. Author: “Compensation for Collegiate Athletes: A Run for More Than Roses” 22 San Diego Law Review
701 (1986); Case Note, “Matter of Western Electronics, Inc.,” 16 Cal. Bankr. J. 23 (Winter, 1988); Article, “Reasonable Reliance on a
False Financial Statement,” 17 Cal. Bankr. J. 225, 1989. Co-Author, Article “A Retrospect: 1989 Ninth Circuit Bankruptcy Decisions,”
Cal. Bankr. J. 1990. Author: Article, “Abatement of a Landlord’s Rights under the Shopping Center Amendments: Section 365(d)(2)
Does Not Mean What It Says,” 18 Cal. Bankr. J. 851, 1990; “In re Mercado: Enjoining the Collection Efforts of a Holder of a
Nondischargeable Claim,” Norton Bankruptcy Law Advisor, October, 1991; “Armed and Dangerous: Continuation of a Receiver in
Bankruptcy, “Norton Bankruptcy Law Advisor, May 1992; “Is It Fair and Equitable to Alter the Bargained-for Exchange,” The
Bankruptcy Strategies, June 1992. “Supergeneric Descriptions of Debtor’s Holdings Won’t Do,” Los Angeles Daily Journal, Business
Law Section, August, 2005. “A Debtor’s Right to Silence in a Bankruptcy Proceeding,” Orange County Lawyer, September 2005;
“Running On Empty: The Limitations Period On Installment Obligations,” Orange County Business Journal, November 2006. Featured
Speaker: “Pitfalls of Practice in Bankruptcy Court, Central District of California,” December 1989, San Diego Bar Association; “How
Reasonable Must Reliance Be on a False Financial Statement?” May 1990, Orange County Bar Association; “Bankruptcy in Today’s
Real Estate Market,” February 1991, California Real Estate Investment Forum; “Automatic Stay -- Pitfalls of Practice,” December 1991,
Orange County Bar Association Creditors’ Rights Section; “Automatic Stay -- Pitfalls of Practice,” June 1992, Orange County Paralegal
Association; “Representation of Creditors’ Committees” (April 1993, Orange County Paralegal Association). Panelist: “Litigating
Nondischargeability Actions” December 1990, Orange County Bankruptcy Forum; “Litigating Preference Actions,” June 1991, Orange
County bankruptcy Forum; “Handling a Chapter 11 Case,” January 1992, Continuing Education of the Bar; “Bankruptcy Issues for the
Real Estate Practitioner,” June 1992, Orange County Bankruptcy Forum; “Bankruptcy Evidence I: Overcoming Evidentiary
Roadblocks” (June 1992, Orange County Bankruptcy Program). “1994 Bankruptcy Reform Act” (November, 1994, Orange County
Bankruptcy Forum); “Handling a Chapter 11 Reorganization The Right Way” (January 1994, CEB). “Small Business Chapter 11
Bankruptcies” (January 2008, Orange County Bankruptcy Forum); Moderator: “Employment of Professionals In Bankruptcy” (March
1994, Orange County Bar Association (Commercial Law and Bankruptcy Section); “What Price Justice: Is There an Exception to the
Absolute Priority Rule?” January 1993, Orange County Bankruptcy Forum; “Law Practice Management for Bankruptcy Practitioners,”
April 1993, Orange County Bankruptcy Forum. Memberships: Member, Board of Directors, Orange County Bankruptcy Forum, 1991-
1995 (Past President, 1995); California State Bar Association 1986 - Present. Member, Board of Directors, Pediatric Cancer Research
Foundation (President 2006-2007).

BASTIAN, JAMES CHARLES, JR., born Chicago, Illinois, August 23, 1969; admitted to California Bar, 1994; U.S. District Court,
Central District of California, 1994; Northern District of California, 1996; Eastern District of California, 1996; Southern District of
California, 1998. Education: University of California, Los Angeles (B.A. 1991); Southwestern University School of Law (J.D.
1994). Formerly: Judicial Law Clerk and Extern to the Honorable Kathleen T. Lax, United States Bankruptcy Court, Central District
of California, 1993-1995. Memberships: Orange County Bar Association (Commercial Law & Bankruptcy Sections); California State
Bar Association; California Bankruptcy Forum, Board of Directors, 2000-2003; Orange County Bankruptcy Forum, President, 2000-
2001, Vice President, 1999-2000, Board of Directors, 1997-2003, Co-Chair Special Projects Committee 1996-1997, Co-Chair Dinner
Programs Committee 1997-1999.

FRIEDMAN, ALAN J., born Los Angeles, California, March 26, 1961; admitted to California Bar, 1987; admitted to Texas Bar, 2017;
U. S. District Court, Central District, 1987, Southern District of California, 1988; U.S. Supreme Court, 1997. Education: University of
California at San Diego (B.A. 1983); Hastings College of Law, University of California (J.D. Cum Laude, 1987). Recipient, American
Jurisprudence Award: Criminal Law. Memberships: Board of Directors, Federal Bar Association, Orange County Chapter; Orange
County Bar Association (Commercial Law & Bankruptcy Section); American Bar Association (Commercial Law Section); California
State Bar Association. Recognitions: Best Lawyers in America, 2013-present.

BUI, LYNDA T. admitted to the California bar 1999; admitted to United States District Court for the Central District of California;
admitted to Ninth Circuit Court of Appeals. Education: University of California, Los Angeles (B.A. 1994); Loyola Law School (J.D.
1998). Formerly: Judicial Extern for the Honorable Kathleen P. March, United States Bankruptcy Judge, Central District of California,
1996 to 1998. Ms. Bui specializes in the area of bankruptcy law, but also practices civil litigation in state and federal court. Current
Memberships: 2020 Small Business Reorganization Task Force; National Association Bankruptcy Trustees; American Bankruptcy



                                                Exhibit 1, Page 12
         Case 8:21-bk-10513-ES                 Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14                              Desc
                                               Main Document    Page 15 of 21


Institute; Orange County Bar Association (Commercial Law & Bankruptcy Section); the Orange County Bankruptcy Forum; Inland
Empire Bankruptcy Form; active member, previously Board of Governors and President of the Orange County Asian Bar Association.
Ms. Bui is a Panel Trustee for the Central District of California, Riverside Division (2010-Present); Vietnamese American Bar
Association, Southern California. She has been appointed as a Chapter 11 and Chapter 7 Trustee in many Central District cases and has
experience in many industries, including real estate, manufacturing, retail, logistics, banking, financing, grocery, food services, non-
profit, and professional services.

PEMBERTON, GARY A., born San Diego, California, September 26, 1955, admitted to California Bar, 1986; United States Court of
Appeals for the Federal Circuit, 1996; United States Court of Appeals for the Ninth Circuit, 1997; United States District Court for the
Southern District of California, 1986; United States District Court for the Central District of California, 1988; United States District
Court for the Northern District of California, 1995. Education: University of California, Los Angeles (B.A. Cum Laude, 1977);
Princeton Theological Seminary (M. Div. 1981); University of California, Berkeley (J.D. 1986). Formerly: Judicial Extern to the
Honorable Earl B. Gilliam, Jr., Judge, United States District Court for the Southern District of California. Memberships: State Bar of
California; Orange County Bar Association (Business Litigation Section); Federal Bar Association (Member of Board of Directors).
Recognitions: Martindale-Hubbell AV Preeminent Rating (1997-2020); Southern California Super Lawyer (2007-2010); Los Angeles
Magazine Top Attorneys in Southern California (2009); Orange Coast Magazine Top Attorneys in Orange County (2010); Los Angeles
Times Top Attorneys in Southern California (2014-2017, 2020).

 IGNATUK, J. RONALD, J. Ronald Ignatuk is a partner in the firm’s litigation department and is resident in the Irvine office. Mr.
Ignatuk’s practice emphasizes insurance litigation, business litigation, real estate litigation, corporate officers and directors litigation,
unfair trade practices litigation and bankruptcy litigation. Prior to joining the firm in 2000, Mr. Ignatuk was a partner of Barger &
Wolen LLP. While at Barger & Wolen LLP, Mr. Ignatuk gained extensive experience representing numerous insurance carriers in
high stakes bad faith litigation, and also prosecuted and defended numerous commercial, employment, unfair trade practices, real estate
and unfair competition matters. Mr. Ignatuk has tried a number of cases to a successful conclusion. Mr. Ignatuk is admitted to practice
before the Ninth Circuit Court of Appeals, United States District Court of Northern, Central, Eastern and Southern Districts of
California, and all courts of the State of California. Mr. Ignatuk graduated with a B.A. in psychology from the Pennsylvania State
University in 1986. Prior to entering Loyola Law School, Mr. Ignatuk taught high school both in Pennsylvania and in California. Mr.
Ignatuk graduated from Loyola Law School, Order of the Coif, in 1990. Mr. Ignatuk also externed with the Santa Monica City
Attorney’s Office, where he acted as lead prosecutor in several criminal trials. Mr. Ignatuk is a member of the American Bar
Association, Orange County Bar Association and California State Bar Association. Mr. Ignatuk is the president of his homeowner’s
association. He has done charity work, including volunteer charity work at his children’s school and for Human Options, an
organization dedicated to assisting battered women and their children.

CONTRERAS, FRANKLIN J., born Miami, Florida, March 6, 1968, admitted to the California Bar, 2005; admitted to the U.S. District
Court, Central District of California. Education: University of California at Irvine (B.A. 1992); Western State University College of
Law (J.D. 1997). Member: Orange County Bankruptcy Forum.

LOWE, MELISSA DAVIS, Melissa is a member of the firm’s Bankruptcy and Reorganization department and is a resident of the
Irvine office. Ms. Lowe graduated magna cum laude from the Honors College at the University of Arizona with a B.S.B.A. in Finance
in 2003. Ms. Lowe earned her J.D. in 2006 from Loyola Law School in Los Angeles and earned her Tax LL.M. from Loyola Law School
in 2008. During law school, Ms. Lowe was a staff member of the Loyola Entertainment Law Review and a Scott Moot Court competitor
and competed as a finalist in the American Bar Association Law Student Tax Challenge. She also held several leadership positions at
the University of Arizona and at Loyola, including President of Phi Alpha Delta. Ms. Lowe is admitted to practice before the United
States District Court for the Central, Southern, and Eastern District of California and all the courts of the State of California. Ms. Lowe
is active in the community. She is a member of the Orange County Bankruptcy Forum, serving as its President for 2013, and of the
Orange County Bar Association, and serves on the Board of Directors for the First Tee of Orange County.

GEBHART, KIARA, born San Clemente, California, June 21, 1983; admitted to the California Bar, 2008; admitted to the U.S. District
Court, Central District of California, 2008. Education: University of San Diego, California (B.A., 2005); University of San Diego
School of Law (J.D., 2008). Two time recipient of Honors in Legal Writing, recipient of Honors in Negotiation, and recipient of the
American Jurisprudence Award for Bankruptcy. Formerly: Law Clerk at Shulman Bastian LLP, Irvine, California; Extern to the
Alternate Public Defender, San Diego, California. Memberships: Orange County Bar Association; Federal Bar Association.

BIORNSTAD, SHANE MICHAEL, born Albany, Oregon, July 16, 1978; admitted to the Nevada Bar, 2006; admitted to the California
Bar, 2007; admitted to the U.S. District Court, District of Nevada, 2007, Central District of California, 2011, and Southern District of
California, 2011; admitted to the United States Court of Appeals for the Ninth Circuit, 2008. Education: Brigham Young University



                                                  Exhibit 1, Page 13
         Case 8:21-bk-10513-ES                Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14                             Desc
                                              Main Document    Page 16 of 21


(B.A., 2002); Willamette University College of Law (J.D., magna cum laude, 2006). During law school, Mr. Biornstad worked as a law
clerk for the Oregon Department of Justice and as an extern for the Honorable Robert D. Durham of the Supreme Court of Oregon and
the Honorable Susan M. Tripp of the Circuit Court of the State of Oregon, Third Judicial District. Mr. Biornstad also earned the High
Paper Award for Best Exam in Appellate Advocacy, Jurisprudence, Property, and Legal Research and Writing. After law school Mr.
Biornstad clerked for the Honorable Mark Gibbons at the Supreme Court of Nevada. Memberships: Orange County Bar Association.

O’DEA, RYAN D., Ryan is a member of the firm’s bankruptcy department and is a resident of the Irvine office. Ryan graduated from
the University of California, Irvine with a B.A. in Criminology and Law in 2006 and placed on the dean’s honor roll. Mr. O’Dea
received his law degree from Chapman University School of Law cum laude in 2010. During law school, Mr. O’Dea was the Notes
Editor of the Chapman Journal of Criminal Justice, wrote for the Chapman Law Courier. During Mr. O’Dea’s third year of law school,
he served two semesters as a judicial extern to the Honorable Erithe Smith (U.S. Bankruptcy Court, Central District of California). After
graduating from law school, Mr. O’Dea volunteered with the Superior Court of California – Orange County as an intern research
attorney, and a judicial intern to the Honorable Kazuharu Makino and the Honorable Richard Toohey (Superior Court of California –
Orange County). After passing the California Bar in 2010, Mr. O’Dea was hired by the Honorable Meredith Jury to serve a judicial
clerkship with the U.S. Bankruptcy Court, Central District of California. In doing so, Mr. O’Dea served as a judicial law clerk to the
Honorable Meredith Jury, the Honorable Scott Clarkson, the Honorable Deborah Saltzman, the Honorable Catherine Bauer, and the
Honorable Mark Wallace.

KIDO, RIKA M., born Tokyo, Japan, March 12, 1981; admitted to the California Bar, 2010; admitted to the U.S. District Court, Central
District of California, 2010; admitted to the U.S. District Court, Eastern, Northern and Southern Districts of California, 2011. Education:
Middlebury College (B.A., 2003); University of California, San Diego (M.I.A., 2007); University of San Francisco School of Law (J.D.,
2010). Co-Author: “Post-Default Enforcement of Rights Under UCC Financing,” Orange County Bankruptcy Journal (Sept. 2010);
“Operator, Can You Get Me an Extension? Extending the Automatic Stay to Non-Debtor Parties,” 30 CAL. BANKR. J. 361 (2010). Co-
Producer: “JAWS: A Judge’s Discussion of Best Practices for Effective Advocacy Revisited,” California Bankruptcy Forum’s 26th
Annual Insolvency Conference (May 2014). Memberships: Orange County Bankruptcy Forum, Secretary (2020-2021), Board of
Directors (2017-2021); California Network of the International Women’s Insolvency & Restructuring Confederation, Treasurer (2020-
2021), Secretary (2018-2019); Inland Empire Bankruptcy Forum; Orange County Bar Association; Japanese American Bar Association.

ASSOCIATES

ISKANDER, BRANDON J., is a member of the firm’s Bankruptcy and Reorganization department and is a resident of the Riverside
office. Admitted to the California Bar, 2014; admitted to the U.S. District Court, Central District of California, 2014. Education:
University of California, Irvine (B.A., 2010); University of California, Irvine School of Law (J.D., 2014). While in law school, Mr.
Iskander served as a judicial extern to the Honorable Catherine E. Bauer (U.S. Bankruptcy Court, Central District of California). He
also was a research editor and lead article editor on the UC Irvine Law Review. After law school, Mr. Iskander clerked for the Honorable
Robert A. Gordon (U.S. Bankruptcy Court, District of Maryland). Featured Speaker: “26th Annual Survey of Consumer Bankruptcy
Law,” October 2019, Inland Empire Bankruptcy Forum. Memberships: Inland Empire Bankruptcy Forum, Board of Directors (2020-
2023); Orange County Bankruptcy Forum; Orange County Bar Association.

KIM, JAI H., born Seoul, South Korea, September 6, 1976; admitted to the California Bar, 2009; admitted to the U.S. District Court,
Central District of California, 2009; admitted to the U.S. District Court, Southern District of California, 2010; admitted to the U.S.
District Court, Northern District of California, 2017. Education: University of Houston (BBA in Accounting, 2006). Membership:
Orange County Bar Association, American Bar Association.

ST. JOHN, SARAH, is a member of the firm’s Bankruptcy and Reorganization department and is a resident of the Irvine office;
admitted to the California Bar, 2019. Education: University of Idaho, Moscow, Idaho (B.S. in in Psychology and a minor in Spanish,
2015); University of Idaho, College of Law, Boise, Idaho (J.D. 2019). During law school, she served as an editorial fellow to the Real
Estate Review Journal and worked in the Entrepreneurship Law Clinic. Ms. St. John finished her last semester of law school by serving
as a full-time extern to the Honorable Catherine Bauer and Honorable Mark Wallace (U.S. Bankruptcy Court, Central District of
California). After graduation, Ms. St. John served as a law clerk to the Honorable Scott Clarkson and the Honorable Julia Brand (U.S.
Bankruptcy Court, Central District of California). Memberships: American Bar Association, American Bankruptcy Institute, Orange
County Bar Association, Orange County Women Lawyers Association.




                                                 Exhibit 1, Page 14
         Case 8:21-bk-10513-ES                Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14                             Desc
                                              Main Document    Page 17 of 21


WHITMER-CABRERA, BRYAN, is a member of the firm's litigation department and is a resident of the Irvine office. Admitted to
the California Bar, 2007; Admitted to the U.S. District Court, Central District, 2009; Admitted to the U.S. District Court, Southern
District, 2020. Education: Berklee College of Music, Boston, MA (B.A., 1991); California Western School of Law, San Diego, CA
(J.D., 2007). Membership: Consumer Attorneys Association of Los Angeles.

OF COUNSEL TO THE FIRM

BROKER, JEFFREY W., admitted to the California Bar 1972; admitted to District of Columbia 1991; admitted to U.S. Federal Court,
1972. Education: University of California, Los Angeles, California (B.A., Bachelor of Arts, 1969); University of California at Los
Angeles School of Law, Los Angeles, California (J.D., Doctor of Jurisprudence, 1972); Pepperdine University Institute for Dispute
Resolution (Bankruptcy Mediation, 1995). Memberships: American Bar Association, 1972 to present; American Bankruptcy Institute,
1986 to present; Orange County Bankruptcy Forum; Los Angeles County Bar Association; District of Columbia Bar, State of California
Bar; Member, Board of Directors, Orange County Bankruptcy Forum, 1989 – 1998; President, Orange County Bankruptcy Forum, 1992;
President, California Bankruptcy Forum, 1997 – 1998.

DEAN, ERIC D., was admitted to the California Bar and Federal District Courts located in California in 1973 Education: University
of California, Los Angeles, California (B.A., Bachelor of Arts, 1970); University of California at Los Angeles School of Law. Eric is
an honors graduate of UCLA School of Law (J.D., Doctor of Jurisprudence, 1973). From 1999 to 2007, Eric served as general counsel
for a national hotel development and management group that engaged in both ground up and property remediation projects with a
portfolio of both branded and boutique hotels. Eric was the founder and chair of the Association of Hospitality Professionals from 2016-
2020. Eric’s represents hospitality, commercial real estate and brokerage clients in both transactional matters and litigation/arbitration/
mediation of disputes. Eric recognizes that client relationships work best and are most cost effective when the attorney and client act as
a team with open communications and a joint determination of the strategy that will best serve the achievement of each client’s
objectives. Eric is a member of the California Bar Real Estate and Litigation Sections and has written multiple articles and spoken before
trade groups on multiple real estate related topics.

PETERSEN, MICHAEL J., born Chicago, Illinois, February 12, 1952, admitted to the Wisconsin Bar 1977; Admitted to practice in
Minnesota 1978, Admitted to practice in Illinois in 1982; Admitted to California Bar 1994. Education: University of Wisconsin, Stevens
Point, Wisconsin (B.S. High Honors 1974); University of Minnesota School of Law, Minneapolis Minnesota (J.D. 1977 Cum Laude).
Formerly: Assistant General Counsel, The Prudential Insurance Company of America, General Counsel Prudential Real Estate Affiliates,
Inc., (1979-1999) General Counsel Newport Federal (Newport Beach California). Memberships: California Bar Association (member
real estate section), Wisconsin Bar Association, Orange County Bar Association.

TAYLOR, A. LAVAR, Tax Counsel for Shulman Bastian LLP, born Salt Lake City, Utah, November 11, 1957; admitted to District of
Columbia 1981; California, U. S. District Court, Central District of California, United States Tax Court, Southern and Eastern Districts
of California, U.S. Court of Appeals, Ninth Circuit, U.S. Supreme Court, 1987. Education: University of Illinois at Champaign, Illinois
(B.A. Cum Laude, 1978); Georgetown University Law Center, Washington D.C. (J.D. Magna Cum Laude, 1981); Memberships:
American Bar Association Tax Section; Orange County Bar Association; Orange County Bankruptcy Forum. Formerly: Assistant U.
S. Attorney for Central District of California, Tax Division (1987 to 1989); Senior Trial Attorney, Internal Revenue Service, Laguna
Niguel, California (1984-1986); and Attorney, Office of Chief Counsel, General Litigation Division, Internal Revenue Service,
Washington, D.C. Currently a member of The Law Offices of A. Lavar Taylor.

PARAPROFESSIONALS

CLAPP, LORRE, Education: California State University, Long Beach (B.A. 1978); Paralegal Program, University of California at
Irvine, Extension. American Bar Association Certification (Completion 1985).

GAUTHIER, LORI, Education: Orange Coast College (A.A. 1980). Thirty years of experience as a bankruptcy paraprofessional
working under the direct supervision of active members of the California State Bar and attorneys who practice in federal courts located
in California. Featured Speaker: Ms. Gauthier has been a guest instructor at the University of California Extension at Irvine regarding
the paralegal’s role in a Chapter 11 case, and has appeared as a guest lecturer at the University of Southern California Legal Assistants’
program discussing the paralegal’s role in relief from stay actions and creditor rights. Recognitions: Recipient of the University of
California, Irvine School of Law’s 2017 Pro Bono Community Advocate Award.




                                                 Exhibit 1, Page 15
         Case 8:21-bk-10513-ES               Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14                           Desc
                                             Main Document    Page 18 of 21


LITTLE, PAMELA G., Education: Chicago College of Commerce (1979); Paralegal Program, University of California at Irvine,
Extension. American Bar Association Certification (Completion with Honors 1991). Member: Orange County Paralegal Association;
National Notary Association.

LOHAYZA, ERLANNA L., Education: Paralegal Program, University of California at Irvine, Extension, American Bar Association
Certification (Completion 1996); Author: “Thomson West’s California Legal Filing Directory.” Formerly: Recording Secretary for
Newport-Santa Ana Legal Secretaries Association (now known as NALS of Orange County), 2000-2002.

VERNON, ANNE MARIE, Education: Coastline Community College, Costa Mesa (A.A. 2004); Paralegal Program, Coastline
Community College, American Bar Association Certification (Completion 2004); Member: Orange County Paralegal Association.

WALSWORTH, TAMMY, Education: Chaffey Community College, (A.S. 1991); California State University, San Bernardino, (B.A.
Criminal Justice, 1998); California State University, San Bernardino (B.A. Business Administration, 1998); Paralegal Program,
California State University, San Bernardino, American Bar Association Certification (Completion 1997); Member: Bankruptcy Judicial
Assistants Association.

WOOTEN, TONIA N. MANN, Experience: Fifteen years of experience as a bankruptcy and litigation paraprofessional working under
the direct supervision of active members of the California State Bar and attorneys who practice in federal courts located in California.
Attorney Attestation.




                                                Exhibit 1, Page 16
Case 8:21-bk-10513-ES   Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14   Desc
                        Main Document    Page 19 of 21




                 SHULMAN BASTIAN FRIEDMAN & BUI LLP
                     SCHEDULE OF HOURLY RATES
                   Attorneys                Hourly Rate
                   Leonard M. Shulman       $675
                   James C. Bastian, Jr.    $675
                   Alan J. Friedman         $675
                   J. Ronald Ignatuk        $595
                   Gary A. Pemberton        $595
                   Franklin J. Contreras    $550
                   Lynda T. Bui             $495
                   Shane M. Biornstad       $495
                   Kiara W. Gebhart         $495
                   Melissa Davis Lowe       $495
                   Ryan O’Dea               $495
                   Rika M. Kido             $495
                   Jai H. Kim               $450
                   Bryan Whitmer-Cabrera    $425
                   Brandon J. Iskander      $395
                   Sarah M. St. John        $295


                   Paralegals:
                   Lorre Clapp              $250
                   Pamela G. Little         $250
                   Erlanna L. Lohayza       $250
                   Lori Gauthier            $250
                   Anne Marie Vernon        $195
                   Tammy Walsworth          $195
                   Tonia Mann-Wooten        $185
                   Joyce Cheng              $300


                   Of Counsel:
                   A. Lavar Taylor          $675
                   Jeffrey W. Broker        $675
                   Michael J. Petersen      $595
                   Eric D. Dean             $595




                            Exhibit 1, Page 17
            Case 8:21-bk-10513-ES                  Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14                                     Desc
                                                   Main Document    Page 20 of 21



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 100
Spectrum Center Drive, Suite 600, Irvine, California 92618


A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE’S APPLICATION TO
EMPLOY SHULMAN BASTIAN FRIEDMAN & BUI LLP AS GENERAL COUNSEL; DECLARATION OF LEONARD M.
SHULMAN IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) May
28, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Chapter 7 Trustee: Karl T Anderson (TR) 2edansie@gmail.com, kanderson@ecf.axosfs.com
    •   Interested Party: Michael J Hauser michael.hauser@usdoj.gov
    •   Attorney for Trustee: Melissa Davis Lowe mlowe@shulmanbastian.com, avernon@shulmanbastian.com
    •   Interested Party: Charles L Murray cmurray@cm3law.com, cm3esquire@gmail.com
    •   Attorney for Debtor: Scott Talkov scott@talkovlaw.com, talkovlaw@ecf.courtdrive.com
    •   Interested Party: United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) May 28, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  May 28, 2021                              Erlanna Lohayza                                      /s/ Erlanna Lohayza
  Date                                      Printed Name                                         Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
            Case 8:21-bk-10513-ES                  Doc 75 Filed 05/28/21 Entered 05/28/21 12:54:14                                     Desc
                                                   Main Document    Page 21 of 21



                                                        U.S. MAIL SERVICE LIST

 DEBTOR                                          NEF - ATTORNEY FOR DEBTOR                          NEF - INTERESTED PARTY
 ROSA A FRIDMAN                                  SCOTT TALKOV                                       UNITED STATES TRUSTEE (SA)
 16542 BLACKBEARD LN                             TALKOV LAW                                         411 W FOURTH ST., SUITE 7160
 UNIT 304                                        2900 ADAMS ST STE C225                             SANTA ANA, CA 92701-4500
 HUNTINGTON BEACH, CA                            RIVERSIDE, CA 92504-4385
 92649-3439

 NEF - CHAPTER 7 TRUSTEE                         CREDITOR LISTING                                   CREDITOR LISTING
 KARL T ANDERSON (TR)                            EMPLOYMENT DEVELOPMENT                             FRANCHISE TAX BOARD
 340 SOUTH FARRELL DRIVE,                        DEPT.                                              BANKRUPTCY SECTION MS: A-340
 SUITE A210                                      BANKRUPTCY GROUP MIC 92E                           P.O. BOX 2952
 PALM SPRINGS, CA 92262-7932                     P.O. BOX 826880                                    SACRAMENTO, CA 95812-2952
                                                 SACRAMENTO, CA 94280-0001

 CREDITOR LISTING                                CREDITOR LISTING                                   CREDITOR LISTING
 BEACH CREST VILLAS                              D. MICHAEL BUSH                                    DARLING RISBROUGH
 HOMEOWNERS ASSOCIATION                          2575 MCCABE WAY                                    19200 VON KARMAN
 1100 RUTLAND RD                                 SUITE 260                                          SUITE 750
 NEWPORT BEACH, CA 92660-                        IRVINE, CA 92614-4298                              IRVINE, CA 92612-8519
 4607

 CREDITOR LISTING                                CREDITOR LISTING                                   CREDITOR LISTING
 I.C. SYSTEM, INC                                JOHN DANIEL OTT                                    KARL AVETOOM
 PO BOX 64378                                    3020 OLD RANCH PKWY                                1100 RUTLAND RD #9
 SAINT PAUL, MN 55164-0378                       STE 300                                            NEWPORT BEACH, CA 92660-4601
                                                 SEAL BEACH, CA 90740-2751

 CREDITOR LISTING                                CREDITOR LISTING                                   CREDITOR LISTING
 LAW OFFICES OF MOKRI &                          CHARLES L MURRAY                                   VICTOR BALAKIN
 ASSOCIATES                                      8605 SANTA MONICA BLVD, PMB                        101 N OCEAN DR STE 132
 1851 E 1ST STREET                               82716                                              HOLLYWOOD, CA 33019-1796
 SUITE 840                                       WEST HOLLYWOOD, CA 90026
 SANTA ANA, CA 92705-4053                        UNITED STATES 90069-4109

                                                 N/A                                                UNDELIVERABLE
                                                 SANTA ANA DIVISION                                 THE FRIDMAN FAMILY TRUST
 RETURNED MAIL                                   411 WEST FOURTH STREET,                            ESTABLISHED ON APRI
                                                 SUITE 2030,
                                                 SANTA ANA, CA 92701-4500

 DUPLICATE
 KARL AVETOOM
 1100 RUTLAND ROAD
 NEWPORT BEACH, CA 92660-
 4607




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
